UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6606



DOUGLAS ANDREW WILEY,

                                           Petitioner - Appellant,

          versus


SEWALL B. SMITH, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
639-MJG)


Submitted:   June 18, 1998                  Decided:   July 9, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Andrew Wiley, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal on the reasoning of the district court.

Wiley v. Smith, No. CA-97-639-MJG (D. Md. Apr. 10, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2